Title: From Thomas Jefferson to the Senate, 10 March 1802
From: Jefferson, Thomas
To: The Senate


            Gentlemen of the Senate
            I nominate Benjamin Forsyth, 1st Lieutt. of the late St. Mary’s galley, to be Master of the same as now fitted out for a Revenue cutter; Capt Howell of the galley having resigned.
            Thomas Allen, late 2d. Lieutt. to be Mate of the same revenue cutter.
            David Brydie Mitchell of Georgia to be attorney of the district of Georgia in the place of Woodruff.
            Benjamin Wall of Georgia to be Marshal of Georgia in the place of Ambrose Gordon.
            William P. Gardner of Pensylvania to be Consul at Demarara in the place of N. Rousselet, not recieved.
            
            Andrew Lyle of New Jersey to be Surveyor for the port of New Brunswick in the district of Perth Amboy, in the place of Anthony Walton White resigned.
            Edward Croft of S. Carolina to be Commissioner of the first division in the State of S. Carolina for executing the act entitled an act to provide for the valuation of lands & dwelling houses & the enumeration of slaves within the US. in place of Edward Darrell deceased.
            Nathaniel Folsome of New Hampshire to be Naval officer for the district of Portsmouth in New Hampshire in the place of Edwd. St. Loe Livermore.
            Th: Jefferson
              Mar. 10. 1802.
          